DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application

Claims 1, 3, 4 and 6-22 are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2022 has been entered.

Response to Arguments
Applicant’s remarks dated 22 April 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The objection to claim 4 is WITHDRAWN as the claims are now dependent upon claim 1.

The rejection of claims 1, 5, 6, 18 and 20 under 35 U.S.C. 103 over Deng is WITHDRAWN as Deng does not disclose functionalization of graphene with hexavalent metal produced from the coal as the binding site. As is the rejection over Kumar for the same reasons.

The rejection of claims 1 and 7 under 35 U.S.C. 103 over Singh in view of Zhou and Deng is WITHDRAWN as none of them disclose functionalization of graphene with hexavalent metal produced from the coal as the binding site.

The rejection of claims 18, 20 and 21 under 35 U.S.C. 103 over Chen in view of Deng is WITHDRAWN as none of them disclose functionalization of graphene with hexavalent metal produced from the coal as the binding site.

The rejection of claims 18 and 22 under 35 U.S.C. 103 over Houssain in view of Deng is WITHDRAWN as none of them disclose functionalization of graphene with hexavalent metal produced from the coal as the binding site.

The rejection of claims 18 and 22 under 35 U.S.C. 103 over Lin in view of Deng is WITHDRAWN as none of them disclose functionalization of graphene with hexavalent metal produced from the coal as the binding site.

The rejection of claims 1, 4, 6, 18, 20 and 21 under 35 U.S.C. 103 over Chen in view of Zhou and Deng is WITHDRAWN as none of them disclose functionalization of graphene with hexavalent metal produced from the coal as the binding site.

The rejection of claims 1, 2, 5, 6, 18, 20 and 21 under 35 U.S.C> 103 over Houssain in view of Zhou and Deng is WITHDRAWN as none of them disclose functionalization of graphene with hexavalent metal produced from the coal as the binding site.

The rejection of claims 3, 6 and 19-22 under 35 U.S.C. 103 over Kumar in view of Guy is WITHDRAWN as neither discloses functionalization of the graphene with hexavalent metal present in the coal as the binding site.

The rejection of claims 18 and 20-22 under 35 U.S.C. 103 ove rBriman in view of Deng (with or without Kumar) is WITHDRAWN as none of them disclose functionalization of graphene with hexavalent metal produced from the coal as the binding site.

All rejection of dependent claims are rejected as the base rejections of the independent claim are also withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Three independent claims are allowed.
As to claim 1 (and those dependent thereon), none of the cited prior art either alone or in combination discloses or reasonably suggests a method of forming a life science device comprisgn extracting graphene form coal wherein the goal also has a hexavalent metal source and the hexavalent metal source functionalizes the graphene to act as a binding site for reasons of record.
As to claim 8 (and those dependent thereon), none of the cited prior art either alone or in combination discloses or reasonably suggests a method of forming graphene via extracting graphene from the coal wherein the graphene also contains hexavalent metals for reasons already of record.
As to claim 18 (and those dependent thereon), none of the prior art either alone or in combination discloses a biosensor comprising a substrate, graphene functionalized with hexavalent metals which acts as a functionalization site, and binding sites.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759